Citation Nr: 0318478	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  94-17 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982, from April 1990 to September 1990 and from January 1991 
to April 1992.  He also had duty with the United States Army 
Reserve until May 1996.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
bilateral shoulder pain and right neck pain.  

The Board remanded the issue of service connection for 
bilateral shoulder pain and right neck pain in July 2000 for 
an examination and opinion.  In January 2003 the RO granted 
service connection for residuals of a neck injury, to include 
cervical disc disease and also granted service connection for 
right shoulder impingement syndrome with partial - thickness 
rotator cuff acromioclavicular joint arthrosis.  The RO 
denied service connection for residuals of a left shoulder 
injury in a January 2003 Supplemental Statement of the Case.  


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to currently suffer from residuals of a left shoulder injury.  


CONCLUSION OF LAW

Residuals of a left shoulder injury were not incurred in or 
aggravated by the veteran's active duty.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The December 2002 RO letter informed the veteran of the 
evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded VA 
examinations in April 1994, August 1994 and February 1998 and 
an examination at VA expense in October 2000.  See 38 U.S.C.A 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  
VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Service medical records show that in March 1991 the veteran 
was seen for levator scapula strain.  His condition was 
improving and he was returned to duty.  Later in the month he 
complained of pain in the lateral left aspect of his back.  
The veteran reported that he was lifting up the tailgate on a 
truck when he had some pain on the left side of his neck.  In 
December 1991 EMG testing of the upper extremities revealed 
normal insertion activity and electrical silence at rest in 
the muscles sampled.  This did not appear to support 
conclusive evidence of a neuropathic or denervating process 
occurring in the upper extremities.  A private thermogram 
report indicated that the posterior shoulders showed 
bilateral scapular hyperthermias without differential 
characteristics.  The lateral upper arms were thought 
symmetrical.  There was a vasoconstriction in the entire left 
upper extremity especially in the hand and forearm confirming 
a sympathetic hyperdysfunction.  The impression was cervical 
thermogram with bilateral scapular hyperthermias compatible 
with musculoskeletal referral, but sympathetic 
hyperdysfunction, of the left upper extremity.  

In January 1992 the veteran complained of left shoulder pain.  
The impression was pain syndrome.  In March 1992 he reported 
that his shoulder pain continued to worsen.  The assessment 
was supraspinatus spasm.  The physical therapy clinic record 
indicated that the veteran was receiving some relief from 
upper trapezius pain.  No abnormalities were noted on the 
veteran's April 1992 report of medical examination.

VA outpatient treatment records, dated July 1992 to March 
1998, show that the veteran was seen for shoulder pain.  The 
October 1993 bone scan revealed focally increased activity 
symmetrically in both shoulder joints and in the lower 
cervical spine, anteriorly which was likely degenerative in 
nature.  

At the April 1994 VA examination deep tendon reflexes of the 
upper extremities were essentially normal throughout.  There 
was no evidence of skeletal muscle atrophy, or weakness of 
the upper limbs.  At the August 1994 VA examination deep 
tendon reflexes of the upper limbs were essentially normal.  
There was normal range of motion of the joints of the 
extremities through all corresponding physiological arcs.  

VA outpatient treatment records dated, October 1996 to 
December 2002, do not show that the veteran's was seen for 
complaints or treatment of a left shoulder disability.  

The veteran had a normal neurologic examination of the upper 
extremities with good strength and good sensation, and no 
ridiculer pain at the February 1998 VA examination.  

At the October 2000 examination at VA expense the veteran's 
left shoulder was completely normal.  X-ray examination of 
the left shoulder was essentially unremarkable.  

Although the veteran's service medical records show 
complaints and treatment for left shoulder pain post service 
VA outpatient treatment records and examinations were 
negative with regard to findings of a left shoulder 
disability.  Consequently, there is no disability for which 
service connection can be granted.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, 
the United States Court of Appeals For Veterans Claims 
(Court) stated that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there can 
be no valid claim for service connection.  Id.

In reaching this decision the Board considered the benefit- 
of-the-doubt rule, but since the preponderance of the 
evidence is against the veteran's claim, this doctrine does 
not apply.  38 U.S.C. § 5107(b).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for residuals of a left shoulder injury is 
denied.  




	                        
____________________________________________
	C. R. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

